In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered October 21, 2003, which denied her objections to an order of the same court (Rodriguez, S.M.), dated August 20, 2003, granting the father’s petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the mother’s objections to the order dated August 20, 2003. The father demonstrated that a substantial, unanticipated, and unreasonable change in circumstances warranted a downward modification of his child support obligation, specifically, the dissolution of his business *547through no fault of his own (see Matter of Beal v Beal, 270 AD2d 256 [2000]; Matter of Morena v Morena, 267 AD2d 388 [1999]; Matter of Meyer v Meyer, 205 AD2d 784 [1994]).
The mother’s remaining contentions are without merit. Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.